United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3155
                          ___________________________

                                  Andre Williams Sr.

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                                      Ian Wallace

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                               Submitted: June 7, 2017
                               Filed: August 31, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

         In 2010, Andre Williams Sr. pleaded guilty to one count of robbery in the first
degree and one count of armed criminal action in violation of Missouri law.
Williams’s guilty plea was predicated on DNA evidence linking him to a skull cap
left at the robbery. After various attempts at post-conviction and habeas relief in state
court, Williams purportedly received newly discovered documents from an
anonymous individual in the St. Louis County Police Department (“Department”).
On their face, the documents appear to be official DNA reports and internal
communications between named individuals in the Department’s crime laboratory.

       Williams filed a pro se petition for a writ of habeas corpus in federal district
court under 28 U.S.C. § 2254. He argued that the newly discovered documents show
a conspiracy by law enforcement to fabricate the DNA evidence linking him to the
robbery. Williams moved to compel discovery of the state’s DNA evidence, twice
requested an evidentiary hearing, and submitted the documents to the district court.
The district court, however, declined to rule on his requests for an evidentiary
hearing. The district court also declined to rule on whether Williams had properly
exhausted his claim in state court. Instead, the district court denied his motion to
compel discovery and denied his petition on the merits because it concluded that
Williams could not overcome his guilty plea with “unauthenticated” documents. We
granted a certificate of appealability and now reverse and remand.

       This Court has previously held that a district court errs in refusing to consider
a habeas petitioner’s newly discovered evidence merely because the evidence has not
yet been authenticated or verified. See Riley v. Lockhart, 726 F.2d 421, 423 (8th Cir.
1984) (per curiam) (“The district court found that [an] affidavit [from a trial witness
alleging the witness was forced to give false testimony against the petitioner] was not
entitled to any consideration by the court because its veracity and authenticity had not
been established . . . . We agree with [the petitioner] that the district court erred in
giving the affidavit no consideration whatsoever. An allegation that a witness was
forced to testify is a serious one.”). Although AEDPA, 28 U.S.C. § 2254(e)(2),
imposes strict standards as to whether a state prisoner may receive an evidentiary
hearing in federal court, our core holding in Riley has not been abrogated by these
standards.




                                          -2-
       Here, Williams twice requested an evidentiary hearing. Instead of analyzing
whether Williams could receive such a hearing, the district court denied his petition
because his evidence is “unauthenticated.” This was error. On the present record,
moreover, we cannot say this error was harmless. See Riley, 726 F.2d at 423.
Williams’s allegations are serious, and there are no obvious facial infirmities in the
documents Williams presented to support those allegations. Accordingly, because the
district court did not first decide whether Williams was entitled to an evidentiary
hearing to authenticate his documents, the district court erred by denying his petition
on the merits simply because the documents are unauthenticated.

       To be clear, we hold only that the district court’s rationale for denying the
petition was inadequate. We decline to decide whether, under § 2254(e)(2), Williams
may receive the evidentiary hearing he seeks. See Williams v. Taylor, 529 U.S. 420,
431–45 (2000) (setting out the proper application of § 2254(e)(2)). We also decline
to decide any other issues raised by the parties. As necessary, these issues are for the
district court to decide in the first instance on remand.

      The judgment of the district court is reversed, and we remand for proceedings
consistent with this opinion.1
                       ______________________________




      1
        Williams’s motion for leave to add his input to oral argument, filed July 17,
2017, is denied as moot.

                                          -3-